      Case 5:13-cr-00016-TES-CHW Document 77 Filed 09/01/21 Page 1 of 1

                            IN THE UNrlJ:TIDsT1~£J   ~t~+tig1·
                                                         1
                                                         ~buRT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                       MACON DIVISION

      UNITED STATES OF AMERICA

                       V,                                  NO. 5:13-CR-00016-001 (TES)

          BENJAMIN KENDALL

                                             ORDER


For good and sufficient cause shown to the Court, it is hereby ordered that the Petition for Warrant
or Summons for Offender Under Supervision (CM/ECF Doc. #69) be dismissed.




                        SO ORDERED, this 1st day of Septembe




                                                     TILMAN •. SELF, III
                                                     U.S. DISTRICT JUDGE


Prepared by: JOP
